Citation Nr: 0112047	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  95-18 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ankle disability, to include on a secondary basis.

2.  Entitlement to service connection for low back disability 
secondary to service-connected right knee disability.

3.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, status-post lateral meniscectomy due to 
tear of the lateral meniscus (right knee disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February to April 1966 
and from October 1969 to March 1973.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
September 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  A 
January 2000 statement from the veteran's representative 
notified the VA that the veteran had moved to Farmington 
Hills, Michigan.  The veteran's claims folder was transferred 
to the Detroit, Michigan RO.


FINDINGS OF FACT

1.  Service connection was denied for right ankle disability 
in an unappealed rating decision dated in January 1992.

2.  The evidence submitted since January 1992 includes 
information not considered by the original decision, and 
which tends to prove the merit of the claim for the only 
essential element that was a specified basis for the January 
1992 disallowance. 

3.  The veteran's low back disability has not been shown to 
have any correlation with his service-connected right knee 
disability.

4.  Range of motion of the right leg was from approximately 0 
to 130 degrees on VA examination in May 1994, and from 5 to 
120 degrees in VA records dated April 1995.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision which denied the claim 
for entitlement to service connection for a right ankle 
disability is final; evidence received since January 1992 is 
new and material, and the claim for entitlement to service 
connection for a right ankle disability, including as 
secondary to a service connected right knee disability, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.156(a) (2000).

2.  The veteran's low back disability is not proximately due 
to or the result of a service-connected right knee 
disability.  38 C.F.R. § 3.310(a) (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee disability have not been met.  38 U.S.C.A.  
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for right 
ankle and low back disabilities and for an increased 
evaluation for service-connected right knee disability.  He 
has been requested to provide information concerning 
potential sources of medical evidence pertaining to 
postservice treatment for these disabilities.  Attempts have 
been made on several occasions to examine the veteran's 
disabilities.  However, the veteran failed to appear for VA 
examinations in April 1998 and April 2000 without 
explanation.  Consequently, the Board has concluded that no 
useful purpose would be served by remanding this case for 
another VA examination, and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding his claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.

New And Material Evidence

The veteran contends that he is entitled to service 
connection for a right ankle disability.  He argues that this 
disability is the result of a fall from a ladder in 
approximately 1969.  In the alternative, he argues that his 
right ankle disability has developed secondary to his service 
connected right knee disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  Service 
connection may also be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  

Service connection was denied for right ankle disability in a 
rating decision dated in January 1992 because no right ankle 
disability was shown.  Evidence on file at the time of the 
January 1992 rating decision consisted of the veteran's 
service medical records.  The veteran's lower extremities 
were noted to be normal on medical examination reports dated 
in June 1969 and March 1971.  He said in June 1971 that he 
had fallen off of a ladder and injured his right knee three 
years earlier.  His lower extremities were normal on 
discharge medical examination in March 1973.  The veteran was 
notified of this action in February 1992, and he did not 
timely appeal.  Therefore, the January 1992 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Evidence received by VA after the January 1992 rating 
decision consists of private treatment records beginning in 
April 1976, VA examination reports dated in February 1992 and 
May 1994, VA outpatient records beginning in January 1993, 
and statements by and on behalf of the veteran. 

April 1976 hospital records from Brownsville Medical Center 
reveal that the veteran had fallen down a ladder and hit his 
right ankle and foot.  He underwent open reduction and 
internal fixation.  The diagnosis was comminuted fracture of 
the distal third of the tibia, intra-articular.

On VA examination in February 1992, the veteran complained of 
right leg and back pain.  The diagnosis was status-post right 
lateral meniscectomy with residual degenerative joint 
disease.

The diagnoses on VA examination in May 1994 included 
postoperative open reduction/internal fixation of the medial 
malleolus of the right ankle with diminished motion and 
discomfort suggesting osteoarthritis.

VA outpatient records from April 1995 to March 1996 reveal a 
notation of post-traumatic degenerative joint disease of the 
right ankle in April 1995 and right ankle degenerative 
arthritis in March 1996.

The veteran testified at a personal hearing at the RO in May 
1996 that he broke his right ankle when he fell down a ladder 
in approximately 1969.

The Board finds that the evidence submitted by the veteran 
since January 1992 is both new and material.  The basis for 
the January 1992 decision that denied the claim for 
entitlement to service connection for a right ankle 
disability was that there was no evidence of a current right 
ankle disability.  The evidence received since January 1992 
includes the May 1994 diagnosis of postoperative open 
reduction/internal fixation of the medial malleolus of the 
right ankle with diminished motion and discomfort suggesting 
osteoarthritis.  This information was not considered in 
January 1992, and is therefore new.  Furthermore, it tends to 
prove the merits of the veteran's claim as to the only 
essential element that was a specified basis for the last 
final disallowance of the claim.  See Evans v. Brown, 9 Vet. 
App. 273, 283-284 (1996).  Therefore, the new evidence is 
also material.  As the veteran has submitted new and material 
evidence, his claim for entitlement to service connection for 
a right ankle disability is reopened.  

The issue of entitlement to service connection for a right 
ankle disability, including as secondary to a service 
connected right knee disability, will be addressed in the 
remand section at the end of this decision.  

Secondary Service Connection

The veteran contends that he has developed a low back 
disability secondary to his service connected right knee 
disability.  He believes that his gait has been altered by 
his right knee disability, and that this caused a low back 
disability. 

As previously noted, service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

According to an April 1966 Naval Aptitude Board Report, a 
witness said that the veteran jumped from his bunk and landed 
on his back.  The veteran's spine was noted to be normal on 
medical examination reports dated in June 1969, March 1971, 
and on discharge medical examination in March 1973.

On VA examination in February 1992, the veteran complained of 
right leg and back pain.  The diagnosis was status-post right 
lateral meniscectomy with residual degenerative joint 
disease.

VA outpatient records dated from January to December 1993 
reveal complaints of back pain in August 1993 and a finding 
of degenerative joint disease of the lumbosacral spine in 
September 1993.  

The diagnoses on VA examination in May 1994 included history 
of lumbosacral discomfort with previous radiographic studies 
showing some degenerative disc disease without evidence of 
lower extremity radiculopathy.

The veteran testified at his RO hearing in May 1996 that his 
low back disability is due to improper gait from his right 
ankle and knee problems.

Although the veteran contends that he has back disability as 
a result of an altered gait due to his service-connected 
right knee, there is no medical evidence in the record to 
support this contention.  The veteran appears to have jumped 
from his bunk in February 1966 and landed on his back, but 
there is no indication that this resulted in an injury, and 
medical examinations in June 1969, March 1971, and March 1973 
found his spine to be normal.  The veteran said on VA 
examination in May 1994 that he had had lumbosacral pain 
since the mid-1980's, and degenerative joint disease of the 
lumbosacral spine was first noted on X-ray studies in 
September 1993, more than 20 years after discharge from 
service.  At this juncture, the Board again notes that the 
veteran failed to report for two scheduled VA examinations 
which might have provided evidence to aid the veteran in his 
claim.  The veteran's claim must now be reviewed based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  Since 
there is no medical evidence linking the veteran's low back 
disability to his service-connected right knee disability, 
service connection for low back disability is denied.  
38 C.F.R. § 3.310(a). 

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's right knee disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the most recent evidence of record is not 
adequate for rating purposes; nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 10 percent evaluation for 
his right knee disability under Diagnostic Code 5010.  
According to this code, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A 10 percent evaluation is assigned for limitation of 
extension of the leg to 10 degrees or for limitation of 
flexion of the leg to 45 degrees; a 20 percent evaluation is 
warranted when there is limitation of extension of the leg to 
15 degrees or limitation of flexion of the leg to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal knee movement is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  These provisions address additional 
functional limitation due to pain, weakness, incoordination, 
and excess fatigability.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-06 (1995).  

January 1993 VA treatment records show that the veteran had a 
five year history of a painful right knee.  On examination, 
the range of motion was from zero to 90 degrees.  There was a 
positive drawer sign, and effusion was noted.  Additional 
January 1993 records indicate that the veteran complained 
that his knee was painful at all times.  April 1993 records 
reveal that there was mild effusion of the right knee, and 
range of motion from zero to 110 degrees.  The knee was 
stable on anterior and posterior drawer sign testing, and no 
laxity was shown.  

On VA examination in May 1994, the veteran said that he fell 
off of a ladder and injured his right knee in 1969 and in 
1974.  He complained of continuous right knee discomfort.  
Physical examination of the right lower extremities did not 
show any evidence of atrophy.  There was a well-healed right 
lateral arthrotomy type parapatellar incision.  The veteran 
was able to extend his right leg nearly to 0 degrees and to 
flex the leg to approximately 130 degrees.  The medial, 
lateral, and collateral ligaments were all intact.  X-rays of 
the right knee in May 1994 showed degenerative osteophytes.  
The pertinent diagnosis was postoperative status, lateral 
meniscectomy, of the right knee with symptoms suggesting 
changes of osteoarthritis.

VA treatment records dated April 1995 show that the veteran 
was seen for complaints of right knee pain.  The range of 
motion was from 5 to 120 degrees, with discomfort.  The knee 
was stable.  June 1995 records describe the veteran as much 
improved, and able to walk much further without pain.  

The veteran testified at his RO hearing in May 1996 that he 
injured his right knee when he fell down a ladder in 
approximately 1969 and that the severity of his right knee 
disability has increased over the years.  See Transcript.

The veteran has complained of increased right knee 
disability.  However, since he has failed without explanation 
to report for VA examinations in April 1998 and April 2000, 
the Board will decide this issue based on the evidence 
currently on file.  38 C.F.R. § 3.655.  Examination of the 
right knee in May 1994, which is the most recent VA 
examination report of record, did not show any lower 
extremity atrophy or ligament problem, and range of motion 
was from nearly 0 degrees of extension to 130 degrees of 
flexion.  X-rays of the knees in May 1994 showed degenerative 
osteophytes.  The April 1995 records showed motion from 5 to 
120 degrees.  Although there is some limitation of motion of 
the right knee, the disability picture for the veteran's 
right knee disability does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under the 
above noted schedular criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Although the veteran has complained of increased right knee 
disability, the May 1994 VA examination showed motion from 
nearly zero to 130 degrees without any notation of right knee 
pain, weakness, or fatigue.  The April 1995 records showed 
motion from 5 to 120 degrees with discomfort, although the 
June 1995 records indicate that the pain had greatly 
improved.  Consequently, the Board finds that the veteran's 
right knee disability does not demonstrate such pain, 
weakness, fatigability or incoordination as would constitute 
functional impairment warranting a higher evaluation under 
the criteria of 38 C.F.R. §§ 4.40 and 4.45.  Finally, the 
Board has considered entitlement to a separate evaluation for 
the veteran's right knee disability due to instability, but 
as instability was not demonstrated on the May 1994 VA 
examination or the April 1995 VA records, a separate 
evaluation is not warranted.  See VAOPGCREC 22-97.  


ORDER

The veteran's claim for service connection for right ankle 
disability, to include on a secondary basis, is reopened; to 
this extent, the appeal is granted. 

Service connection for low back disability is denied.

An evaluation in excess of 10 percent for right knee 
disability is denied.


REMAND

The Board has determined that the veteran's claim for 
entitlement to service connection for a right ankle 
disability, including as secondary to a right knee 
disability, is reopened.  

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

Furthermore, the Board notes that the veteran contends that 
his right ankle disability has developed secondary to his 
service connected right knee disability.  The veteran failed 
to report for multiple VA examinations that were scheduled in 
part to determine the etiology of his right ankle disability.  
As there is no indication that the veteran is currently 
willing to report for an examination, the Board finds that an 
additional examination need not be scheduled.  However, the 
Board continues to believe that an opinion as to the etiology 
of the veteran's right ankle disability would be useful in 
reaching a decision in this case.  Therefore, the Board finds 
that the veteran's claims folder should be forwarded to a 
qualified specialist in order to obtain such an opinion. 

The VA has a duty to assist the veteran in the development of 
all evidence pertinent to his claim.  38 U.S.C.A. § 5107 
(West 1991).  Therefore, in order to assist the veteran in 
the development of his claim, and to afford him due process, 
the appeal is REMANDED to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right ankle disability since 1996.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  If any 
identified records are unable to be 
obtained, it should be noted in the 
claims folder. 

2.  After all requested records have been 
obtained, the veteran's claims folder 
should be forwarded to a VA doctor who 
has the necessary qualifications to 
render an opinion as to the etiology of 
the veteran's right ankle disability.  
After a review of the medical records 
contained in the claims folder, the 
examiner should attempt to express the 
following opinions: 1) Is it as likely as 
not that the veteran's right ankle 
disability has developed as a result of 
active service?  In rendering this 
opinion, only the medical evidence 
contained in the claims folder should be 
considered.  Any medical history 
regarding etiology provided by the 
veteran that is not supported by the 
medical record must be disregarded.  2) 
Is it as likely as not that the veteran's 
right ankle disability has developed due 
to or the result of the veteran's service 
connected right knee disability?  3) If 
the right ankle disability is determined 
to have developed independently of the 
service connected right knee disability, 
is it as likely as not that the right 
ankle disability has been aggravated by 
the right knee disability?  4) If it is 
determined that the right ankle 
disability has been aggravated by the 
right knee disability, can the resulting 
symptomatology be identified?  If so, 
please describe the symptomatology 
attributable to the aggravation.  The 
reasons and bases for all opinions should 
be included.  The entire opinion should 
be typewritten and associated with the 
claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim for service 
connection for a right ankle disability, 
including as secondary to the service 
connected right knee disability, on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN L. PRICHARD
	Member, Board of Veterans' Appeals



 

